MR. JUSTICE SHEA
delivered the opinion of the Court.
This is an appeal from a Lake County District Court proceeding. We do not reach the merits of this appeal because we do not have jurisdiction to hear and determine this appeal. There has not been a final order or judgment in the matter. The District Court file includes only a minute entry which states the court’s intention. A minute entry directng judgment to be entered is not a judgment. Lisker v. O’Rourke (1903), 28 Mont. 129, 72 P. 416. Rule 1, M.R.App.Civ.P. requires a final judgment or order to be entered before an appeal can be taken.
*279Nor has the appeal been certified by the trial court under Rule 54(b), M.R.Civ.P. We discussed the requirements of a Rule 54(b) certification in Roy v. Neibauer (1980), Mont., 610 P.2d 1185, and we need not restate them here.
The appeal is dismissed without prejudice.
MR. CHIEF JUSTICE HASWELL and JUSTICES GULBRANDSON, SHEEHY and MORRISON concur.